Citation Nr: 0729384	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2. Entitlement to service connection for nerve damage to the 
cervical spine.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1956 to May 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 and in January 
2004 of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).     

In January 2006, the veteran canceled his request for a 
hearing before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The RO has afforded the veteran two VA examinations and has 
obtained medical opinions on the questions of direct service 
connection, that is, disability due to an injury or disease 
incurred in service, and of secondary service connection to 
the extent that the disabilities were was caused by service-
connected disabilities. 

The record raises the question of secondary service 
connection by aggravation.  As the medical evidence of record 
is insufficient to decide this theory of entitlement, under 
the duty to assist, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
neurological examination to determine 
whether it is at least as likely as not 
that degenerative disc disease of the 
cervical spine and any associated 
neurological deficit is aggravated, that 
is, permanently made worse by the 
service-connected disabilities of the 
elbows with ulnar neuropathy.  The claims 
folder must be made available to the 
examiner. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
as it is to find against a claim.

Also the term "aggravation" means an 
increase in severity, that is, a 
permanent worsening of the nonservice-
connected disability by the 
service-connected disabilities and not 
due to the natural progress of the 
nonservice-connected degenerative disc 
disease and associate neurological 
deficit as contrasted to a temporary 
worsening of symptoms.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

2. After the above development is 
completed, adjudicate the claims.  If 
service connection remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
the case should be returned to the Board. 


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



